Citation Nr: 0009337	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right ankle 
disorder.

3. Entitlement to an increased rating for residuals of an 
arthrotomy, right knee, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from December 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in November 1995 by the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

It is noteworthy at the outset that while the statutory 
"duty to assist" does not attach until it has been 
determined that a claim is well grounded, there is certain 
development which must be accomplished even before the matter 
of well groundedness is considered.  This includes ensuring 
that the record is complete.  And in this regard, it is 
noteworthy that VA treatment reports are considered 
constructively of record.  The appellant testified at a 
hearing in December 1999 before the undersigned Member of the 
Board that he received treatment for the disorders at issue 
from various VA facilities including North Chicago-Lakeside, 
and Chicago Westside as well as North Little Rock from 1970 
to 1980.  While numerous reports of VA inpatient and 
outpatient treatment dated from 1993 to 1998 are of record, 
there are no treatment records from the above facilities 
during the specified time period.  

While the service medical records and those records dated 
shortly after service discharge do not reflect any evidence 
of hepatitis C or of a right ankle disorder, the appellant 
has alleged that he was treated for these disabilities at the 
above facilities starting in 1970.  The potential 
significance of records of treatment contemporaneous with 
service or shortly thereafter is such that efforts must be 
undertaken to obtain them.  

The Board further notes that the appellant's right knee 
disability has not been examined for compensation purposes 
for several years.  Although he was hospitalized on numerous 
occasions in the recent past for unrelated disorders, reports 
of these hospitalizations do not provide the detailed 
findings necessary to adequately evaluate the current extent 
of the service-connected right knee disorder.  Accordingly, 
additional medical development is deemed necessary.

Finally, the Board notes that in April 1980, the RO denied 
service connection for a right ankle fracture.  The appellant 
was notified of that decision in May 1980 and there was no 
appeal filed within one year of that notification.  
Accordingly, this decision became final in May 1981.  In 
November 1995, the RO denied the appellant's claim for 
service connection for a right ankle condition on the basis 
that it was not well grounded.  However, since this claim is 
deemed to be the same as the claim previously adjudicated in 
April 1980, it should have been considered in the context of 
whether new and material evidence had been submitted to 
reopen the claim.  It was not, and this is a correctable due 
process deficiency.  If new and material evidence is found to 
have been submitted, the RO may address the issue of whether 
or not the claim is well grounded before proceeding to a 
decision on the merits.  See Winters v. West, 12 Vet. App. 
203 (1999) citing Hodge v. West, 155 F.3d 1356 (Fed. 
Cir.1998) (the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled. (emphasis in the original).

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should obtain from the North 
Chicago, Westside, and Lakeside, as 
well as the North Little Rock, VA 
Medical Centers all treatment records 
relevant to the pending appeal from 
1970 to 1980.  

2. The appellant should then be scheduled 
for a VA examination to determine the 
current severity of his service 
connected right knee disability.  The 
claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted.  All pertinent symptoms and 
findings should be reported in detail. 
The report of the examination should 
be comprehensive and include a 
detailed account of all pathology 
found.  The examiner should provide 
complete rationale for all conclusions 
reached.  With respect to the 
functioning of the right knee, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  Since the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should 
specifically address the functional 
impairment of the appellant's right 
knee in correlation with the criteria 
set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  
The examiner should provide a 
description of the effect of any pain 
on the function and movement of the 
right knee.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); See 38 C.F.R. 
§ 4.40.  See also Arnesen v. Brown, 
8 Vet.App. 432 (1995).  In particular, 
it should be ascertained whether there 
is additional motion lost due to pain 
on use or during exacerbation of the 
disability.  The examiner should 
comment on the degree of right knee 
functional limitation caused by pain. 
The examiner must conduct range of 
motion (ROM) studies, and should 
report the exact ROM of the right 
knee.  The ROM results should be set 
forth in degrees, and the report 
should include information as to what 
is considered "normal" range of 
motion. 

3. The RO must ensure that all of the 
foregoing development is completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report fails to 
comply with the instructions noted 
above or adequately respond to the 
specific opinions requested, the 
report must be returned to the 
physician for corrective action. 38 
C.F.R. § 4.2 

4. Thereafter, the RO should readjudicate 
all claims on appeal, with 
consideration of all the evidence of 
record, to include all evidence 
obtained pursuant to this remand.  

5. The readjudication of the claim for 
service connection for a right ankle 
disorder must consider the prior final 
RO decision dated in April 1980 and 
follow the analytical framework 
provided by the Court in Winters, 
supra.  The readjudication of the 
right knee disability must be within 
the analytical framework provided by 
the Court in DeLuca supra.  

If any benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable period of 
time in which to respond.  The case should then be returned 
to the Board for further appellate review.  The appellant 
need take no action until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


